Citation Nr: 1643655	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for myopia.

2. Entitlement to service connection for a traumatic brain injury.

3. Entitlement to service connection for a herniated disc at C5-C6.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to August 2000, and from March 2003 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran initially also appealed the denial of service connection for a spine injury, mild breathing impairment, a disability manifested by light sensitivity with eye twitching, and dry eye syndrome.  Service connection was later established for those disabilities, and therefore the issue of whether service connection should be granted is moot (the Board recognizes that the Veteran's March 2016 VA Ophthalmology examination clarified that the Veteran's light sensitivity and eye twitching was a symptom of his severe dry eye and not a separate disability, and was therefore granted as part of that claim).  As there are no issues in controversy as to those claims, they are not before the Board at this time.  

If an appellant fails to appear for a hearing and a request for postponement has not been received and granted, then the case will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2015).   In his December 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire for a hearing before a Veterans Law Judge, to be held at the central office in Washington, DC.  That hearing was scheduled for October 2016, and the Veteran was notified of the date of that hearing.  The Veteran subsequently failed to appear for that hearing.  He did not request a postponement.  As such, the Veteran's hearing request is deemed withdrawn and the matter appropriately before the Board at this time.





FINDINGS OF FACT

1. Myopia is a congenital defect.

2. The Veteran does not have a present diagnosis of a traumatic brain injury.

3. The Veteran's herniated disc at C5-C6 is not etiologically related to any incident of active service and it did not have onset within one year of separation from active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for myopia have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2015).

2. The criteria for service connection for a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3. The criteria for service connection for a herniated disc at C5-C6 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in August 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board notes that the Veteran has not been afforded a VA examination in connection with his service connection claims for myopia and a herniated cervical disc.  VA's duty to assist requires it provide a medical examination if the record does not contain sufficient competent medical evidence to decide the claim, but (A) contains evidence of a current disability; (B) establishes that the Veteran suffered an event, injury or disease in service, and (C) indicates that the claimed disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The duty to provide a medical examination is limited to the situations which meet the above criteria.  "If congress had wanted [VA] to automatically provide an examination on all possible theories, then Section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  

As is discussed in more detail below, the Veteran's myopia is a congenital defect. Congenital defects are not diseases for VA compensation purposes.  Moreover, the evidence here does not tend to show that such defect was aggravated by superimposed disease or injury.  See VAOPGCPREC 82-90.  As such, the duty to provide an examination has not been met.  Likewise, although the record does indicate that the Veteran did undergo surgery for a herniated disc at C5-C6 in 2008, a review of the record, to include the service treatment records, does not reveal an in-service event, injury or disease to which that disability may be linked.  Therefore the duty to provide an examination in connection with that claim has not been triggered.  

II. 
Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A. Myopia

The evidence of record indicates that the Veteran has a present diagnosis of myopia for which he seeks service connection.  (See VBMS, Medical Treatment Record - Non-Government Facility, 4/28/2011)

Refractive errors, include astigmatism, myopia, hyperopia, and presbyopia, are considered congenital defects.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2015); see also 38 C.F.R. § 4.9 (2015); see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id. Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury that created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  While the Veteran is service connected for dry eye syndrome associated with sarcoidosis, there is no evidence in the record tending to show that such condition has imposed additional disability on the Veteran's myopia.  

Accordingly, the Board must deny the claim as the Veteran does not meet the criteria for service connection, namely, a presently diagnosed disability within the meaning of the term "disability" for VA compensation purposes.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

B. Traumatic Brain Injury

The Veteran seeks service connection for residuals of a traumatic brain injury.  

In March 2016, the Veteran was afforded a VA examination in connection with his claim.  At that time, he indicated that, to date, he had not been formally diagnosed with a traumatic brain injury.  He reported symptoms to include short term memory problems and sensitivity to light.  He also reported two incidents during active service: an incident in 1994 when he was thrown about five feet by an air pressure tool while working as a fireman and which resulted in him losing consciousness for a short time; and, an incident in 1998 when he rear-ended another car while driving and blacked out after hitting his head on the steering wheel.  

At the outset, the Board finds the Veteran's reports of in-service head injuries to be less than credible.  A lay person is competent to report facts or circumstances of which they have first-hand knowledge.  38 C.F.R. § 3.159(a)(2) (2015).  However, when assessing the credibility of lay testimony, the Board must consider factors such as facial plausibility, internal consistency, consistency with other evidence, and self-interest or bias.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran did not report these incidents until his VA examination in March 2016.  A review of the service treatment records does not reveal a record of either incident, despite the Veteran reporting that both required hospitalization.  Further, the Veteran himself denied any previous head injuries during a Reserves medical evaluation conducted in March 2005.  (See VBMS, STR - Medical, 4/8/2014, p. 16).  As such, the Board finds that the Veteran's reported in-service incidents are not credible.  Beyond the Veteran's lay testimony, there is simply no evidence in the record that the Veteran ever sustained a head injury during active service.

Further, the March 2016 VA examination report indicated that the Veteran does not have a present diagnosis of a traumatic brain injury.  In the resulting examination report, the examiner stated that the Veteran currently has only one complaint of short term memory loss of the 10 facets of cognitive impairment of traumatic brain injury.  The examiner believed that the memory problems were better explained by sleep apneas and his restrictive lung disease (the Board observes that the Veteran is service connected for sarcoidosis, which is not a subject of the instant appeal).  That examination report also indicated that his light sensitivity is attributable to his service-connected dry-eye syndrome, which his Ophthalmology examination also confirmed.  

The Board has reviewed the evidence of record and has not found any evidence of a diagnosis of a traumatic brain injury or residuals thereof.  Therefore, because the Veteran does not have a presently diagnosed disability, and because the evidence does not support that the Veteran sustained in injury during active service, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Herniated Disc

The Veteran has a presently diagnosed left paracentral disc herniation at C5-C6, status post anterior cervical discectomy and fusion.  (See VBMS, Medical Treatment Record - Non-Government Facility, 11/25/2008).  He seeks service connection for that disability.

The Board has carefully reviewed the complete record and has found no evidence of a neck injury during active service to which the present disability may be linked.  As discussed above, the Veteran did report two incidents in service where he was hit in the head and lost consciousness, but the Board has found those reports to be less than credible.  

Further, there is no medical evidence of record linking the Veteran's disc herniation to either period of active service.  In light of this, the Board finds that the criteria for service connection for a herniated disc of the neck have not been met.  

The Board recognizes that, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  To the extent that the Veteran's neck disability may be considered arthritis, the Board notes that the Veteran's last period of active service concluded in November 2003.  There is no evidence of a diagnosis of a herniated disc in the neck until 2008, well over a year after separating from active duty.  As such, an award of presumptive service connection is not appropriate.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


						(CONTINUED ON NEXT PAGE)









ORDER

Service connection for myopia is denied.

Service connection for a traumatic brain injury is denied.

Service connection for a herniated disc in the neck is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


